Title: 31st.
From: Adams, John Quincy
To: 


       Sacrament day. Mr. Hilliard preach’d an occasional sermon in the forenoon; and in the afternoon from Acts IV. 28. We pass’d the evening at the professors, in company with Mr. Andrews.
       This day completes two years, since, I attempted to commit to paper, the transactions, which daily occurr’d, in which I was concerned. It is a question, whether amidst the quantity of trivial events, to which I have given place, and the heap of trash which I have here inserted, there is sufficient matter worthy of remembrance, to compensate for the time I have spent in writing. For these 15 months, the Scenes before me have been so much alike, that these pages have not even the small merit of variety: but to myself I have always spoken, for myself I have always written, and to myself only, I am accountable for the nonsense, and folly in this and the preceding Volume.
      